Per curiam.
This disciplinary matter is before the Court on a Notice of Discipline seeking a public reprimand for Peggy Ruth Goodnight (State Bar No. 301445). The State Bar attempted to serve Goodnight personally at the address listed with it, but the sheriff filed a return of service non est inventus. The State Bar then properly served Goodnight by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). As Goodnight failed to file a Notice of Rejection, she is in default, has waived her rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court, see Bar Rule 4-208.1 (b).
The facts, as deemed admitted by virtue of Goodnight’s default, show that one of her clients filed a grievance with the State Bar. *215Goodnight did not respond to any of the inquiries by the Office of the General Counsel (“OGC”) during its investigation of the grievance, so the OGC issued a Notice of Investigation. Goodnight was personally served with the notice but failed to respond. This Court placed Goodnight on interim suspension in January 2012 due to her failure to respond to the Notice of Investigation. The Investigative Panel determined that, by her failure to respond, Goodnight violated Rule 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar recommends that for her violation of Rule 9.3, Goodnight receive a public reprimand. However, based on our review of the record, which includes the fact that Goodnight has no history of prior discipline, we conclude that a Review Panel reprimand is the appropriate sanction in this matter.
Decided May 19, 2014.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
Accordingly, we hereby order that Goodnight receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for her admitted violation of Rule 9.3.

Review Panel reprimand.


All the Justices concur.